Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach nor render obvious the claimed combinations of a bearing unit that includes a bearing in a slider and a preload unit adapted to move the slider/bearing relative another bearing in the bearing unit, the preloading unit including an amplification lever acted upon by an actuator and (a) a movement of the lever in a first direction provides movement of the bearing in a second direction substantially the same as the first direction (the pivot of the lever is positioned on one side of the assembly which leaves the bearing/slider and the actuator on the same side, thus movement of the lever by pushing or pulling of the actuator results on the same push and pull on the bearing since they are on the same side of the pivot) [clm 1], (b) wherein the actuator/preload unit includes a piston and cylinder arrangement were the piston is held stationary with respect to the bearing unit [clm 17] or (c) wherein the cylinder is provided in the amplification lever and the piston is provided in the cylinder [clm 18].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.